         Case 1:19-cv-01552-ABJ Document 21 Filed 10/20/20 Page 1 of 19




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

CITIZENS FOR RESPONSIBILITY AND )
ETHICS IN WASHINGTON,               )
                                    )
            Plaintiff,              )
                                    )
      v.                            )                Civil No. 19-1552 (ABJ)
                                    )
U.S. DEPARTMENT OF JUSTICE,         )
                                    )
            Defendant.              )
____________________________________)

                  PLAINTIFF’S REPLY IN SUPPORT OF PLAINTIFF’S
                    CROSS-MOTION FOR SUMMARY JUDGMENT

                                       INTRODUCTION

       As Special Counsel Robert Mueller made clear on page one of his report summarizing his

obstruction-of-justice-investigation of President Donald Trump, he declined to make what he

termed “a traditional prosecutorial judgment” based on an opinion of the Office of Legal Counsel

(“OLC”) that “‘the indictment or criminal prosecution of a sitting President’” would violate

separation of powers by “‘impermissibly undermin[ing] the capacity of the executive branch to

perform its constitutionally assigned functions[.]’” Special Counsel Robert S. Mueller, III,

Report On The Investigation Into Russian Interference In The 2016 Presidential Election, March

2019 (“Report”) Vol. II at 1 (quoting A Sitting President’s Amenability to Indictment and

Criminal Prosecution, 24 Op. O.L.C. 222, 2260 (2000)). The Special Counsel’s role within the

Department of Justice (“DOJ”) and the regulations that governed him dictated that he not

exercise “prosecutorial jurisdiction” over the President. Report, Vol. II at 1. Those same

constraints applied equally to Attorney General William Barr, who took no steps to overturn,

repudiate, or limit either the OLC opinion or the Special Counsel’s decisions.
         Case 1:19-cv-01552-ABJ Document 21 Filed 10/20/20 Page 2 of 19




       Nevertheless here, through counter-factual and counter-legal arguments, DOJ attempts to

confer on the Attorney General the very prosecutorial jurisdiction he lacks under the OLC

opinion. Far from making a decision on whether to prosecute the President, however, the

Attorney General was engaged in an effort to rehabilitate President Trump by undermining and

mischaracterizing Special Counsel Mueller’s investigative evidence that the President had

committed illegal acts, including obstruction of justice. The Attorney General’s true purpose—

reinforced by the legal framework that governed his actions and the dates on which the

documents at issue were created—defeats DOJ’s reliance on both the deliberative process and

attorney client privileges to cover up his actions. At bottom, the real harm from disclosure that

DOJ seeks to prevent is public revelation of what the Attorney General in fact was doing and

why: obfuscating the overwhelming evidence that the President had obstructed justice on at least

several occasions.

       As to Count II, it was made moot by DOJ’s own actions in the face of this Court’s

opinion concluding DOJ’s denial of expedition “was not the product of reasoned decision

making,” and that Plaintiff was not required to exhaust administrative remedies before filing suit

challenging DOJ’s expedition denial. CREW v. U.S. Dep’t of Justice, 436 F. Supp. 3d 354, 359

(D.D.C. 2020). Under these circumstances, any conclusion by this Court that Count II is now

moot should make express that the reasoning of its earlier opinion denying DOJ’s motion to

dismiss accurately states the law on exhaustion and that DOJ still has not offered a “reasoned

decision” to justify denying CREW expedition.




                                                 2
         Case 1:19-cv-01552-ABJ Document 21 Filed 10/20/20 Page 3 of 19




                                          ARGUMENT

       1.      The Attorney General was not engaged in a decision-making
               process protected by Exemption 5.

       a.      The Attorney General lacked the authority to engage in a
               prosecutorial decision-making process with respect to the President.

       DOJ argues it is pure speculation that the Attorney General was not engaged in a

prosecutorial decision-making process, Def.’s Opp’n to Pl.’s Cross-M. for Summ. J. and Reply

(“D’s Reply”) at 4, ignoring the full record, which includes a binding OLC opinion on the

prosecution of a sitting president, governing agency regulations, the explicit findings of the

Special Counsel, and the time-frame within which the contested documents were created. Taken

as a whole, they demonstrate that Attorney General Barr lacked the authority to make a

prosecutorial decision about President Trump.

       This case must start with the scope of authority then-Acting Attorney General Rod. J.

Rosenstein conferred on the Special Counsel to investigate “any links and/or coordination

between the Russian government and individuals associated with the campaign of President

Donald Trump.” Office of the Deputy Attorney General, Order No. 3915-2017, Appointment of

Special Counsel to Investigate Russian Interference With the 2016 Presidential Election and

Related Matters (“Special Counsel Appointment”), https://www.justice.gov/opa/press-

release/file/967231/download. See United States v. Concord Mgt. & Consulting LLC, 317 F.

Supp. 3d 598, 609 (D.D.C. 2018), appeal dismissed, No. 183061, 2018 WL 5115521 (D.C. Cir.

Sept. 17, 2018) (“Attorney General establishes the parameters of the Special Counsel’s

investigation at its outset.”). Acting Attorney General Rosenstein directed that specified portions

of DOJ’s Special Counsel regulations would govern the investigation, specifically 28 C.F.R. §§

600.4-600.10. Special Counsel Appointment. As a result of the parameters those regulations




                                                 3
         Case 1:19-cv-01552-ABJ Document 21 Filed 10/20/20 Page 4 of 19




established, Special Counsel Mueller was given “the full power and independent authority to

exercise all investigative and prosecutorial functions of any United States Attorney.” 28 C.F.R. §

600.6. Further, he was not “subject to the day-to-day supervision of any official of the

Department.” 28 C.F.R. § 600.7(b) (emphasis added). To be sure, as DOJ points out (D’s Reply

at 7) and this Court noted in United States v. Manafort, 312 F. Supp. 3d 60 (D.D.C. 2018), the

Special Counsel is subject to the Attorney General’s oversight, and “ultimate responsibility”

rests with the Attorney General. Id. at 70 (quotation omitted). At the same time, however,

appointing a special counsel “remov[es] a large degree of responsibility for the matter from the

Department of Justice[.]” Id.

       Governing regulations also constrain the Attorney General’s oversight. They specify the

action he must take should he conclude that any step by the Special Counsel “is so inappropriate

or unwarranted under established Departmental practices that it should not be pursued[.]” Id. In

that circumstance the regulations direct him to provide the Chairman and Ranking Minority

Member of the Judiciary Committees of each House of Congress at the conclusion of the

investigation with “a description and explanation of instances (if any)” where he so concluded.

Id. § 600.9(a)(3). Significantly, as at least one court has concluded, the Attorney General’s

power to come to a conclusion that a particular action of the Special Counsel is unwarranted “is

not always the power to mandate or countermand the Special Counsel’s actions[.]” Concord Mgt.

& Consulting LLC, 317 F. Supp. 3d at 610. Here, Attorney General Barr informed Congress by

letter dated March 22, 2019 that there were no such instances where the Attorney General

requested an explanation from the Special Counsel or concluded an action should not be pursued.

Pursuant to the governing regulations that notice ended the matter, at least as far as the Attorney

General is concerned.




                                                 4
         Case 1:19-cv-01552-ABJ Document 21 Filed 10/20/20 Page 5 of 19




        To avoid this conclusion DOJ strings together pieces of the Special Counsel regulations

in an attempt to support its argument that Attorney General Barr retained and exercised the

ability to determine whether to prosecute a sitting president. For example, DOJ points to 28

C.F.R. § 600.7(b) and reasons that because the Special Counsel declined to make a prosecution

decision, the Attorney General had no decision to countermand within the meaning of this

regulation, D’s Reply at 7, leaving him free to make his own prosecutorial decision. DOJ insists

that is precisely what Attorney General Barr did via the decision-making process that produced

the documents at issue. A court in this district implicitly rejected the foundation of this assertion,

interpreting DOJ’s Special Counsel regulations as constraining the Attorney General from

countermanding any decision that “does not rise to the level of ‘so inappropriate or unwarranted

under established Departmental practices.’” Concord Mgt. & Consulting LLC, 317 F. Supp. 3d at

612. Here, Attorney General specifically notified Congress that no decision of the Special

Counsel rose to that level. As a necessary corollary, there was no further prosecutorial action he

could take, even one based on “legitimate reasons,” including “the exercise of prosecutorial

discretion.” Id.

        This conclusion also accords with DOJ policies, including those expressed through OLC

opinions, which governed the Special Counsel and, because he neither repudiated nor modified

them, the Attorney General. Concord Mgt. & Consulting LLC, 317 F. Supp. 3d at 609

(“Department of Justice policies frame the investigation as it proceeds.”). Of greatest

significance here, under DOJ policy Special Counsel Mueller lacked the power to indict or

criminally prosecute President Trump as a sitting President. According to OLC, such indictment

or criminal prosecution would violate separation of powers by “impermissibly undermin[ing] the

capacity of the executive branch to perform its constitutionally assigned functions[.]” 24 Op.




                                                  5
         Case 1:19-cv-01552-ABJ Document 21 Filed 10/20/20 Page 6 of 19




O.L.C. 222, 226 (2000). In his report Special Counsel Mueller explained that “for the purpose of

exercising prosecutorial jurisdiction” he “accepted OLC’s legal conclusion,” Report, Vol. II at l,

which resulted in him not “mak[ing] a traditional prosecutorial judgment.” Id. In other words, the

Special Counsel understood that under governing DOJ policy as expressed in the OLC opinion

he lacked the authority to indict or prosecute the President. He reiterated that this was the

principle that governed the investigation when he testified before Congress, stating “[w]e, at the

outset, determined that, when it came to the president’s culpability, we needed to go forward

only after taking into account the OLC opinion that indicated that a sitting president cannot be

indicted[.]” Li Zhou, Why Mueller said he couldn’t indict Trump, explained, Vox, Jul. 24, 2019,

https://www.vox.com/2019/7/24/20708393/robert-mueller-report-trump-olc-justice-department-

indictment-charge-sitting-president. Because this same policy also constrained the Attorney

General, he necessarily could not engage in a prosecutorial decision-making process regarding

the President.

       b.        The Attorney General’s lack of authority to make a prosecutorial
                 decision is relevant and outcome determinative on the application of
                 Exemption 5.

       DOJ nevertheless insists that not only were the documents at issue prepared to assist the

Attorney General in making a prosecutorial decision that fell well within his authority to make,

but any evidence that the Attorney General in fact lacked authority to make the decision is

“[w]holly [i]rrelevant”. D’s Reply at 3. DOJ is equally dismissive of the legal constraints that

DOJ’s own regulations imposed on the Attorney General. But DOJ’s skepticism fails to

substitute for the law and facts it must present to sustain its burden under the FOIA.

       The Supreme Court has explained with respect to the deliberative process privilege that

“[m]anifestly, the ultimate purpose of this long-recognized privilege is to prevent injury to the




                                                  6
         Case 1:19-cv-01552-ABJ Document 21 Filed 10/20/20 Page 7 of 19




quality of agency decisions” and its “focus [is] on documents ‘‘reflecting advisory opinions,

recommendations and deliberations comprising part of a process by which governmental

decisions and policies are formulated.’” NLRB v. Sears, Roebuck & Co., 421 U.S. 132, 151

(1975) (citing Carl Zeiss Stiftung v. V.E.B. Carl Zeiss, Jena, 40 F.R.D. 318, 324 (D.D.C. 1966)).

Relying on the deliberative process privilege to protect rogue decision makers who act without

authority, as DOJ seeks to do here, conflicts directly with the privilege’s scope and purpose as

DOJ seeks to protect not an agency’s decision-making process, but the individual decision maker

whose actions are at least suspect, if not ultra vires.

       Not only is the authority of the decision maker relevant, but also it constitutes a key

element of proof as it indicates whether the document in question is deliberative or final. As the

D.C. Circuit recognized in Rockwell Int'l Corp. v.U.S. Dep’t of Justice, 235 F.3d 598 (D.C. Cir.

2001), finality is judged by determining whether the decision of a “responsible decisionmaker in

an agency's decision-making process . . . has the practical effect of disposing of a matter before

the agency.” Id. at 602 (quotation and citation omitted). That can only happen if the “responsible

decisionmaker” is properly exercising his or her authority.

       Unsurprisingly, DOJ offers no case law that supports its remarkable proposition that the

Attorney General’s lack of authority to make the decision at issue is “wholly irrelevant.”

Contrary to DOJ’s representations, D’s Reply at 4, the court’s decision in Competitive Enter.

Inst. v. U.S. Dep’t of Treasury, 308 F. Supp. 3d 109 (D.D.C. 2018), undermines—not supports—

DOJ’s position. There the court upheld the agency’s reliance on Exemption 5 in the face of the

argument that the agency lacked statutory authority to impose a tax, the subject of the withheld

deliberations, because the agency’s lack of authority was not clear. Id. at 118. But the court

contrasted the case before it with other cases where Congress has placed explicit limits on an




                                                   7
         Case 1:19-cv-01552-ABJ Document 21 Filed 10/20/20 Page 8 of 19




agency’s authority. Id. Similarly here, as discussed, DOJ regulations and a binding opinion from

OLC make clear the Attorney General had no authority to decide to prosecute the President for

obstruction of justice.

       Similarly, the decision in Enviro. Tech Int’l, Inc. v. EPA, 371 F.3d 370 (7th Cir. 2004),

cited in D’s Reply at 4, also provides no support for DOJ’s invocation of the deliberative process

privilege. That court explicitly recognized that “internal discussions about a course of agency

action that will be nefarious, if not illegal, likewise would not be protected by the deliberative

process privilege.” Id. at 376. That admonition applies here, where DOJ seeks to manufacture a

decision-making process to justify the Attorney General’s interference with the Special Counsel

and his findings—a goal that defeats, not supports, its reliance on Exemption 5.

       c.      As a factual matter there was no prosecutorial decision for the
               Attorney General to make.

       Not only did Attorney General Barr lack the authority to decide whether or not to

prosecute the President, but also Special Counsel Mueller already had made a final decision on

that matter, which—as explained above—was entrusted to him by Acting Attorney General

Rosenstein. Exercising his authority to investigate links between the Russian government and

individuals associated with President Trump’s campaign, including then-candidate Trump, the

Special Counsel reached a conclusion not to “exercise[e] prosecutorial jurisdiction[.]” Report,

Vol. II at 1. He explained this conclusion was dictated by “OLC’s constitutional view” and a

recognition that

       a federal criminal accusation against a sitting President would place burdens on
       the President’s capacity to govern and potentially preempt constitutional
       processes for addressing presidential misconduct.

Id. In other words, Special Counsel Mueller closed the book on prosecuting the President based

on binding DOJ policy, leaving nothing for the Attorney General to resolve. In a comparable



                                                  8
         Case 1:19-cv-01552-ABJ Document 21 Filed 10/20/20 Page 9 of 19




case, NLRB v. Sears, Roebuck & Co., the Supreme Court concluded that documents

“explain[ing] decisions by the General Counsel not to file a complaint are ‘final opinions’ made

in the adjudication of a case and fall outside the scope of Exemption 5.” 421 U.S. at 148.

       A recent decision of this district, Electronic Privacy Information Center v. U.S. Dep’t. of

Justice, No. CV 19-810 (RBW), 2020 WL 5816218 (D.D.C. Sept. 30, 2020), reinforces this

conclusion. At issue were portions of Special Counsel Mueller’s Report pertaining to his

charging decisions not to prosecute, which included “[t]he elements of the contemplated

offenses” and “identities of the individuals against whom those criminal charges were considered

but not pursued[.]” Id. at *15. In rejecting DOJ’s claim that the documents fell within the

deliberative process privilege the court explained that the withheld information is not

predecisional because it relates to a decision already made. Id. at *16. Under DOJ’s Special

Counsel regulations, 28 C.F.R. § 600.8, the Special Counsel is required to provide the Attorney

General with “‘a confidential report explaining the prosecution or declination decisions reached

by the Special Counsel.’” Id. (citing 28 C.F.R. § 600.8). Because the Special Counsel’s report

explained decisions he already had made, DOJ could not properly withhold those portions of the

Report pursuant to the deliberative process privilege. Id. Here, too, Special Counsel Mueller’s

explanation for his prosecutorial decision as to President Trump was final, leaving the Attorney

General with no decision to make.1




1
  Of course, had Special Counsel Mueller decided to prosecute President Trump notwithstanding
DOJ policy, the Attorney General could have employed the process spelled out in the Special
Counsel regulations and advised Congress of his conclusion that such an action “is so
inappropriate or unwarranted under established Departmental practices that it should not be
pursued.” 28 C.F.R. § 600.9(a)(3). That is not the case here.

                                                 9
         Case 1:19-cv-01552-ABJ Document 21 Filed 10/20/20 Page 10 of 19




        2.      DOJ has not satisfied its evidentiary burden to show that the
                withheld documents are pre-decisional and deliberate.

        This dispute concerns two documents: (1) an undated, unsigned so-called legal analysis

prepared for an unidentified process (“Document No. 6”) that DOJ has withheld in full, and (2)

portions of a memo dated March 24, 2019 (“Document No. 15”). The timeline of the events that

underlie these two documents disproves their privileged nature, as do facts specific to each.

        a.      Document No. 6.

        Initially DOJ offered few details about Document 6, omitting pivotal facts such as the

date it was prepared and the process for which it was prepared. To address these failings, DOJ

has proffered a second declaration from Paul Colborn (“2d Colborn Decl.”), but it too is short on

details that would enable the Court to conclude Document 6 is both pre-decisional and

deliberate. While still not dating the document, Mr. Colborn attests that it was prepared “over six

months prior to March 2019,” 2d Colborn Decl. ¶ 5, which is a far cry from identifying a date

certain—or even a year certain—for the document. Nor does Mr. Colborn’s latest declaration

describe the purpose for which it was prepared beyond stating it was “for Mr. Engel’s use in

providing advice at the time it was prepared.” Id. The declaration says nothing about what that

use was, the nature of the advice, the decision-making process in which Mr. Engel was involved,

and his role in that process—facts that bear directly on whether the deliberative process privilege

applies. Without more the Court still cannot ascertain what, if any, relationship the document has

to either the Mueller Report or to the Attorney General’s so-called deliberations in March,

which occurred subsequent to the completion and submission to DOJ of the Mueller Report. Far

from clarifying the nature of Document 6, DOJ’s latest proffer sows more confusion and

highlights the critical missing facts.




                                                10
        Case 1:19-cv-01552-ABJ Document 21 Filed 10/20/20 Page 11 of 19




       As an alternative DOJ offers the “just trust us” defense, making the creative, but

ultimately unhelpful argument that simply because DOJ determined Document No. 6 was

responsive to CREW’s request “makes at least some of the subject matter of the document

clear.” D’s Reply at 8. DOJ bears the burden of proving with facts that the document is

deliberative and pre-decisional. See, e.g., Mead Data Central, Inc. v. Dep’t of the Air Force, 566

F.2d 242, 258 (D.C. Cir. 1977) (government must show “by specific and detailed proof that

disclosure would defeat, rather than further, the purposes of the FOIA”); see also Parke, Davis &

Co. v. Califano, 623 F.2d 1, 6 (6th Cir. 1980) (given the “overwhelming thrust of FOIA ...

toward complete disclosure,” Exemption 5 claims must be supported with “specificity and [in]

detail”). DOJ’s self-serving statement that it must be because DOJ says so is no substitute for the

specific and detailed facts that DOJ must provide to sustain its burden.

       DOJ eschews this burden, claiming instead that the Court must simply defer to its

declarations in the absence of “tangible evidence of bad faith[.]” D’s Reply at 10 n.4. What DOJ

ignores, however, is that its burden includes the requirement to demonstrate that the withheld

information “logically falls within the claimed exemption.” Shapiro v. U.S. Dep’t of Justice, 893

F.3d 796, 799 (D.C. Cir. 2018). Applying logic here disproves the applicability of the

deliberative process privilege.

       Moreover, that Document No. 6 was prepared more than six months before March 24,

2019, is fatal to DOJ’s exemption claim. Special Counsel Mueller did not even submit his report

to the Attorney General until March 22, 2019, well outside the timeframe in which Document

No. 6 was prepared. DOJ simply would have had no occasion six or more months earlier to

address the issue of whether the evidence set forth in the Special Counsel’s final report supported

initiating or declining prosecution of the President for obstruction of justice. If, on the other




                                                  11
        Case 1:19-cv-01552-ABJ Document 21 Filed 10/20/20 Page 12 of 19




hand, Mr. Engel or OLC began working on the legal basis for exculpating President Trump long

before Special Counsel Mueller finished his investigation and issued his report, that would

reflect an extraordinary effort by the Department of Justice to undercut its own investigation—

misconduct that the deliberative process privilege does not protect.

       DOJ further claims that because Document No. 6 contains “OLC legal advice and

analysis” the deliberative process privilege necessarily protects it. D’s Reply at 9. But legal

advice in a vacuum, untethered to a particular decision and a timeframe for that decision, does

not qualify as either predecisional or deliberative. To meet the predecisional requirement a

document must be “generated before the adoption of an agency policy” and to qualify as

deliberative it must “reflect[] the give-and-take of the consultative process.” Coastal States Gas

Corp. v. Dep’t of Energy, 617 F.2s 854, 866 (D.C. Cir. 1980). DOJ has failed to demonstrate that

the so-called legal advice in question was provided to Attorney General Barr to assist him in

making a decision that legitimately was his to make.

       b.      Document No. 15.

       DOJ also falls short of satisfying its evidentiary burden with respect to Document No. 15,

a memorandum DOJ describes as containing legal advice for the Attorney General. Its arguments

rise and fall on its erroneous characterization of the document as providing legal advice and

analysis to assist Attorney General Barr in making an agency decision, specifically to

“‘determin[e] whether the facts set forth in Volume II of Special Counsel’s report would support

initiating or declining the prosecution of the President[.]’” D’s Reply at 11 (quoting Colborn

Decl. ¶ 17 (internal quotation omitted)). This so-called decision, however, is an invention of

DOJ’s, unsupported by any legal authority, to cover up the fact that the Attorney General was

engaged in an effort to mislead the public about Special Counsel Mueller’s report. The simple




                                                 12
        Case 1:19-cv-01552-ABJ Document 21 Filed 10/20/20 Page 13 of 19




and dispositive fact is that the pursuant to DOJ guidance and the Special Counsel regulations,

Attorney General Barr had no authority to prosecute President Trump and therefore no

prosecutorial decision to make.

       To support its contrary argument, DOJ continues to rely exclusively on the statement of a

FOIA supervisor that “the ‘determination as to whether the President committed an obstruction-

of-justice offense was left to the purview of the Attorney General.’” D’s Reply at 12 (quoting

Brinkmann Decl. ¶ 11). As CREW demonstrated in its opening brief, however, Ms. Brinkmann

is not a competent witness on this matter because her responsibilities as a supervisor of her

office’s FOIA requests do not include making a legal determination on the scope of the Attorney

General’s authority vis-à-vis the Special Counsel or interpreting DOJ’s Special Counsel

regulations. Contrary to DOJ’s claim (D’s Reply at 12 n.5), her discussions with unidentified

“Department personnel” who reportedly are “knowledgeable” about some aspect of what she

attests to in her declaration, Brinkmann Decl. at ¶ 3, do nothing to bolster her competency on

what essentially are legal issues about the scope of the Attorney General’s authority. And while

courts generally accept factual assertions in agency declarations that the declarant acquires in the

course of his or her official duties concerning the processing of a particular FOIA request, that

acceptance does not give a declarant carte blanche to stray into matters of legal interpretation

like that presented here concerning the Attorney General’s claimed authority to decide whether

to prosecute President Trump notwithstanding the conclusions of the Special Counsel, DOJ

regulations, and an OLC opinion that bars DOJ from prosecuting a sitting president.2




2
  DOJ’s fallback reliance on the Second Colborn Declaration, D’s Reply at 12 n. 5, is similarly
unavailing. Mr. Colborn’s statement as to why the information in Document 15 was provided to
the Attorney General does not answer the question of whether the Attorney General in fact had
authority to make the decision DOJ claims he was making.

                                                13
          Case 1:19-cv-01552-ABJ Document 21 Filed 10/20/20 Page 14 of 19




         The timeline in which Document No. 15 was prepared further disproves its predecisional,

deliberative nature. Mr. Colborn now admits that Attorney General Barr saw previous versions

of the memo, provided feedback, and sent his letter to Congress announcing what DOJ claims is

the “decision” in question before the memo was finalized. See 2d Colborn Decl. ¶ 9. Mr.

Colborn also acknowledges that in that period “[t]he substance of the advice contained in

Document No. 15 did not change in any material way[.]” Id. In other words, Document No. 15

followed—not preceded—the Attorney General’s so-called “decision, reflected the substance of

what the Attorney General told Congress, and therefore can be neither predecisional nor

deliberative.

         To accept DOJ’s arguments the Court also must ignore that far from a process to solicit

legal advice and assistance on a matter within the purview of the Attorney General, DOJ, in fact,

was engaged in a process of marshaling arguments to counter the damaging factual record

Special Counsel Mueller had assembled and to mislead the public on the nature of the Special

Counsel’s findings. DOJ should not be allowed to cloak such misconduct in the protection of an

independent prosecutorial decisional to escape public accountability for its actions. Exemption 5

is designed to protect legitimate governmental interests, not to act as a shield for misconduct or

worse.

         3.     DOJ has not satisfied its evidentiary burden to show that the
                withheld documents are protected by the attorney client privilege.

         DOJ also relies on the attorney client privilege as a basis to withhold Document Nos. 6

and 15, which it claims OLC prepared to provide legal advice to the Attorney General on

whether the facts in Volume II of the Report “‘would support initiating or declining the

prosecution of the President for obstruction of justice under the Principles of Federal

Prosecution.’” D’s Reply at 18 (quoting Colborn Decl. ¶¶ 16, 17, 22). As to Document 6, DOJ is



                                                 14
         Case 1:19-cv-01552-ABJ Document 21 Filed 10/20/20 Page 15 of 19




flatly wrong; Document No. 6 was prepared more than six months before the Special Counsel

submitted his report to the Attorney General and therefore could not possibly have provided legal

advice on the sufficiency of the facts in that report.

       Moreover, as to both documents DOJ still has not demonstrated that they were prepared

to provide legal advice. Its only response—the patently insufficient Brinkmann Declaration and

its claim that Plaintiff is misreading DOJ’s regulations (D’s Reply 15, 18)—are fully rebutted by

the language of those regulations, the OLC opinion, and the Special Counsel’s stated

conclusions, as discussed above.

       DOJ also falls far short of proving, as it must, that the two documents were not shared

with third parties to the attorney client relationship. See, e.g., Mead Data Central, Inc. v. U.S.

Dep’t of Air Force, 566 F.2d 242, 252-53 (D.C. Cir. 1977) (for attorney client privilege to apply

agency needed to demonstrate that the information was given “with the expectation of secrecy

and was not known by or disclosed to any third party”). In this regard, the language of Mr.

Colborn’s latest declaration is most revealing. As to both Document Nos. 6 and 15, he attests

only that to his knowledge, no part of either “has been shared outside of the Department of

Justice.” 2d Colborn Decl. ¶¶ 7, 10. His conclusory statement, however, is patently inadequate.

Not only does Mr. Colborn fail to provide the basis for his knowledge, but also he provides no

facts that would enable this Court to conclude that the purported confidentiality of the two

documents was properly protected and maintained within the confines of the attorney-client

relationship. Quite obviously the entire Department of Justice does not share an attorney-client

relationship and the fact that the documents may not have been shared outside of the agency does

not establish that their confidentiality was properly preserved and maintained by those within the

scope of the attorney-client relationship.




                                                  15
        Case 1:19-cv-01552-ABJ Document 21 Filed 10/20/20 Page 16 of 19




       4.      DOJ has not demonstrated it would suffer foreseeable harm from
               disclosure of the withheld documents.

       While DOJ pays lip service to the typical harms agencies allege would result if either

deliberative or attorney-client protected information were disclosed, see D’s Reply at 15-16, it

ignores the context in which the documents at issue were prepared: an effort by the Attorney

General to undermine the Special Counsel’s findings by affirmatively misrepresenting them to

Congress and the public. At times like this, where the Attorney General on behalf of the

President is working at cross-purposes with the interests of the public and justice, the Court

should not allow the FOIA to shield the Attorney General’s actions from view.3

       In these circumstances the withholding of documents creates a foreseeable harm that

demands accountability through transparency. All of the evidence points to the fact that Attorney

General Barr was engaged in arguable misconduct to protect President Trump by

mischaracterizing the Special Counsel’s evidence—an effort to which the Special Counsel

himself took exception. In his March 27, 2019 letter to Attorney General Barr the Special

Counsel stated that the representations the Attorney General made in his March 24 letter to

Congress “did not fully capture the context, nature, and substance” of his office’s “work and

conclusions” and caused “public confusion about critical aspects of the results of [his]

investigation” that “threaten[ed] to undermine a central purpose for which” DOJ had appointed




3
  A nearly 300-page report recently released by the University of Pennsylvania’s Center for
Ethics and the Rule of Law, Report on the Department of Justice and the Rule of Law (Oct. 12,
2020) (“CERL Report”), https://www.law.upenn.edu/live/files/10900-report-on-the-doj-and-the-
rule-of-law, concluded that Attorney General Barr had “seriously and intentionally
mischaracterized the Mueller Report when he presented its findings to Congress and to the
American people.” CERL Report at 9. According to the report, “[t]he purpose of this
mischaracterization was indisputably political, namely to benefit Donald Trump by obscuring the
Mueller Report’s findings regarding the Russia probe.” Id.

                                                16
         Case 1:19-cv-01552-ABJ Document 21 Filed 10/20/20 Page 17 of 19




him: “to assure full public confidence in the outcome of the investigation.” 4 Id. Transparency,

not secrecy, is critical to restore that public confidence.

        5.      In camera review is well within this Court’s authority to conduct
                and offers the best way to resolve any remaining questions.

        In its cross-motion, Plaintiff explained that if the Court has remaining questions on the

propriety of DOJ’s withholdings, the small number of documents at issue makes in camera

review a preferred option. See Quinon v. FBI, 86 F.3d 1222, 1228 (D.C. Cir. 1996).5 Curiously

DOJ resists this approach, arguing “in camera review is not the proper remedy,” and that instead

DOJ should be permitted to submit supplemental declarations. D’s Reply at 21. The

circumstances here make in camera review the optimal way for this Court to resolve any

remaining questions.

        First, contrary to DOJ’s arguments, courts have recognized that in camera review

presents considerable advantages where the documents at issue “are few in number and of short

length.” Carter v. U.S. Dep’t of Commerce, 830 F.2d 388, 393 (D.C. Cir. 1987). In those

circumstances, in camera review may save time and money. Id. The documents at issue here are

“few in number and of short length,” strengthening the case for in camera review.

        Second, with its opposition and reply DOJ submitted a supplemental declaration from

Mr. Colborn. Having already had the proverbial second bite of the apple, DOJ should not be

permitted to delay this matter further with the submission of yet another explanation of why its

reasons for withholding do not fall short.




4
  That letter can be found at https://apps.npr.org/documents/document.html?id=5984399-
Mueller-Letter-to-Barr.
5
  Plaintiff continues to assert, however, that on the basis of the current record the Court properly
can order DOJ to disclose the withheld material.

                                                  17
        Case 1:19-cv-01552-ABJ Document 21 Filed 10/20/20 Page 18 of 19




       In these circumstances, should the Court conclude it cannot resolve the issues without

more information, it should exercise its “broad discretion in this area,” Quinon, 86 F.3d at 1228,

and order DOJ to provide the documents to the Court for in camera review.

       6.      If this Court believes dismissal of Count II is warranted it should
               make clear the reasoning of its earlier opinion denying DOJ’s
               motion to dismiss remains good law and accurately states the
               record here.

       As this Court recognized in Adams v. Judicial Council of Sixth Cir., No. CV 17-1894

(ABJ), 2020 WL 5409142, at *6 (D.D.C. Sept. 9, 2020), a defendant cannot “automatically moot

a case simply by ending its unlawful conduct once sued.” (citations omitted). “Otherwise, a

defendant could engage in unlawful conduct, stop when sued to have the case declared moot,

then pick up where he left off, repeating this cycle until he achieves all his unlawful

ends.” Id. That caution is particularly apt here, where DOJ ended its unlawful conduct not of its

own volition, but in response to this Court’s finding that here DOJ’s denial of expedition “was

not the product of reasoned decision making,” and that Plaintiff was not required to exhaust

administrative remedies before filing suit challenging DOJ’s expedition denial. CREW v. U.S.

Dep’t of Justice, 436 F. Supp. 3d at 359. DOJ has yet to offer any “reasoned decision making”

but, as often happens with expedition in the FOIA context, events have overtaken this issue,

specifically DOJ’s eventual processing of CREW’s request. Therefore, there is no additional

relief this Court can award.

       Nevertheless, even if dismissal of Count II is now warranted, the Court should make clear

that the reasoning of its earlier opinion denying DOJ’s motion to dismiss accurately states the

law on exhaustion and that DOJ still has not offered a “reasoned decision” to justify denying

CREW expedition. This clarity will help guard against a future denial of expedition by DOJ on




                                                 18
        Case 1:19-cv-01552-ABJ Document 21 Filed 10/20/20 Page 19 of 19




similar grounds and its insistence in litigation that a party challenging the denial of expedition

must first exhaust administrative remedies.

                                      CONCLUSION

       For the foregoing reasons and those set forth in Plaintiff’s cross-motion for summary

judgment, the Court should deny Defendant’s motion for summary judgment and grant

Plaintiff’s cross-motion.

Dated: October 20, 2020                       Respectfully submitted,

                                               /s/ Anne L. Weismann
                                              Anne L. Weismann
                                              (D.C. Bar No. 298190)
                                              6117 Durbin Road
                                              Bethesda, MD 20817
                                              Phone: 301-717-6610
                                              Weismann.anne@gmail.com

                                              Adam J. Rappaport
                                              (D.C. Bar No. 479866)
                                              Citizens for Responsibility and Ethics
                                              in Washington
                                              1101 K Street, N.W., Suite 201
                                              Washington, D.C. 20001
                                              Phone: (202) 408-5565
                                              arappaport@citizensforethics.org

                                              Attorneys for Plaintiff




                                                 19
